Case 3:19-cv-04753-AET-TJB Document 18 Filed 02/20/19 Page 1 of 3 PageID: 1067



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                        No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


                        Plaintiffs’ Notice of Motion for a
                             Preliminary Injunction



  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             Daniel L. Schmutter
  cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
  Daniel Hammond                          74 Passaic Street
  dhammond@beckredden.com                 Ridgewood, New Jersey 07450
  Hannah Roblyer                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500        Josh Blackman*
  Houston, Texas 77010                    joshblackman@gmail.com
  (713) 951-3700                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                              Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 18 Filed 02/20/19 Page 2 of 3 PageID: 1068



PLEASE TAKE NOTICE that:

         1.   On March 20, 2019, Plaintiffs will move for the entry of a preliminary

injunction against Gurbir Grewal, New Jersey Attorney General. See Fed. R. Civ.

P. 65.

         2.   Plaintiffs will support the motion with their amended complaint and the

brief, declarations, and other evidence submitted herewith.

         3.   Plaintiffs request oral argument.

         4.   Plaintiffs submit a proposed form of order herewith

         5.   Plaintiffs request expedited consideration because of the action’s

extraordinary constitutional concerns, because irreparable injury is occurring now,

and because further irreparable injury is imminently threatened.
Case 3:19-cv-04753-AET-TJB Document 18 Filed 02/20/19 Page 3 of 3 PageID: 1069



 Date: February 20, 2019                Respectfully submitted,

 BECK REDDEN LLP                        HARTMAN & WINNICKI, P.C.
 Chad Flores                            s/ Daniel L. Schmutter
 cflores@beckredden.com                 Daniel L. Schmutter
 Daniel Hammond                         dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                74 Passaic Street
 Hannah Roblyer                         Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010                   Josh Blackman*
 (713) 951-3700                         joshblackman@gmail.com
                                        1303 San Jacinto Street
                                        Houston, TX 77002
                                        (202) 294-9003
                                        *Pro hac vice motion to be filed

                             Counsel for Plaintiffs
